DETAILED ACTION
Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 4-21 are allowed because the prior art of record fails to anticipate or render obvious the features of:
Claim 1
A method, performed at an electronic device, for
determining a geofence parameter of a geofence area related to a point of interest (POI) the method comprising:
obtaining a location of the POI;
obtaining first POI data based on the location of the POI, wherein the first POI
data is indicative of a geometric feature of the POI;
determining, based on the location of the POI, one or more entities in proximity of
the POI;
obtaining second POI data related to at least one of the one or more entities;
generating a set of enclosing features related to the POI based on the second
POI data; wherein generating the set of enclosing features comprises applying a processing scheme to the second POI data and determining whether the second POI data satisfies a criterion; and
determining a geofence parameter based on the first POI data and the set of
enclosing features, wherein the geofence parameter indicates a geofence area including the POI and the set of enclosing features,
wherein applying the processing scheme to the second POI date comprises
applying an iterative scheme for the second POI data, and
wherein applying the iterative processing scheme to the second POL data
comprises iteratively performing for each entity of the one or more determined entities;
obtaining a further set of features of the entity, and
generating the set of enclosing features based on the second POI data
comprising the further set of features.

Claim 21
 A method, performed at an electronic device, for determining a geofence
parameter of a geofence area related to a point of interest (POI) the method comprising:
obtaining a location of the POI;
obtaining first POI data based on the location of the POI, wherein the first POI
data is indicative of a geometric feature of the POI;
determining, based on the location of the POI, one or more entities in proximity of
the POI;
obtaining second POI data related to at least one of the one or more entities;
obtaining an aerial image of the POI based on the location of the POI:
generating a set of enclosing features related to the POI based on the second
POI data; wherein generating the set of enclosing features comprises applying a processing scheme to the second POI data and determining whether the second POI data satisfies a criterion, and when determined that the second POI data does not satisfy the criterion, applying a machine-learning processing scheme based on the obtained aerial image; and
determining a geofence parameter based on the first POI data and the set of enclosing features, wherein the geofence parameter indicates a geofence area including the POI and the set of enclosing features.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643